Citation Nr: 1535003	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to July 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is seeking service connection for a right hip disability, which he asserts was caused by a shortening of his left leg following his total knee replacement.  The Veteran is service connected for his left knee disability.  A review of his service treatment records does not show he was ever treated for or diagnosed with a right hip disability, and the Veteran does not contend this condition originated in service.  

A VA examination was conducted in January 2010, and at that time the Veteran was diagnosed with right hip degenerative joint disease.  Therefore, the central issue that must be resolved is whether the Veteran's right hip disability was proximately caused or aggravated by his service-connected left knee disability, to include any shortening of the leg that resulted from his left total knee replacement.  

Following the Veteran's January 2010 VA examination, the examiner concluded the Veteran's right hip condition was less likely as not (less than 50/50 probability) caused by or a result of his left total knee replacement.  In support of this conclusion, the examiner stated the Veteran has a history of rheumatoid arthritis, and his left total knee replacement is functioning well.  The examiner did not explain why his history of rheumatoid arthritis or properly functioning knee prosthesis led him to conclude the Veteran's left knee replacement surgery did not cause his right hip degenerative joint disease.  The examiner also wholly ignored the Veteran's reports of both an altered gait following his left knee replacement surgery, as well as his reports of right hip pain initially manifesting shortly after the surgery.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing insufficiencies, the Board finds a new examination with medical opinion is warranted.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should then afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed right hip disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each hip disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  was caused by the Veteran's service-connected left knee disability, to include as the result of any leg shortening resulting from his total knee replacement surgery; or

b)  was permanently worsened by the Veteran's service-connected left knee disability, to include as the result of any leg shortening resulting from his total knee replacement surgery.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should discuss the Veteran's reports of altered gait following his left knee surgery, as well as his reports of hip pain initially manifesting after his surgery.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

